70 F.3d 1262
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl H. POTEAT, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-1330.
United States Court of Appeals, Fourth Circuit.
Argued:  November 2, 1995.Decided:  November 30, 1995.

ARGUED:  V. Edward Jennings, Jr., Winston-Salem, NC, for Appellant.  Malinda Caroline Hamann, Assistant Regional Counsel, Office of General Counsel, Region IV, Social Security Administration, Atlanta, GA, for Appellee.  ON BRIEF:  Frank W. Hunger, Assistant Attorney General, Walter C. Holton, Jr., United States Attorney, Mack A. Davis, Acting Chief Counsel for Social Security Litigation and Programs, Mary Ann Sloan, Principal Regional Counsel, Social Security Disability Litigation, Ronald L. Paxton, Assistant Regional Counsel, Office of General Counsel, Region IV, Department of Health & Human Services, Atlanta, GA, for Appellee.
Before ERVIN, Chief Judge, and HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Earl H. Poteat, claiming entitlement to Disability Insurance Benefits, brought this action on July 29, 1993, after the Appeals Council had declined to review the Administrative Law Judge's denial of benefits.  The case was assigned to a magistrate judge, and Poteat and the Commissioner filed cross-motions for summary judgment.  On September 26, 1994, the magistrate judge issued a written recommendation in favor of granting the Commissioner's motion.  After considering Poteat's objections, the district court accepted the magistrate judge's recommendation and entered judgment for the Commissioner on January 20, 1995.  Poteat appeals.


2
We have considered the briefs and arguments of the parties, and we affirm the judgment of the district court for the reasons stated by the magistrate judge in his written recommendation.  Poteat v. Shalala, No. CA-93-445-6 (M.D.N.C., September 26, 1994).

AFFIRMED